DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 13 July 2021.

The application has been amended as follows: 

Claims 11-20 are canceled.





Reasons for Allowance
Claims 1-4 and 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone in or combination fails to teach an electronic device comprising: 
wherein the processor is further configured to calculate a predicted degree of degradation of the first core based on the first parameter value, wherein the first minimum level of the first operating voltage is a minimum voltage level at which the first core in an idle state normally operates as the first operating voltage applied to the first core decreases, and wherein the second minimum level of the second operating voltage is a minimum voltage level at which the second core in an idle state normally operates as the second operating voltage applied to the second core decreases, in combination with all other elements of claim 1.

Claims 2-4 and 6-10 are also allowed as they further limit claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEE E RODAK/Primary Examiner, Art Unit 2868